DETAILED ACTION
This office action is responsive to the Request for Continued Examination filed on July 2, 2021, the Amendment filed on May 10, 2021 is entered. As directed by the amendment: claims 1, 7, 18, 24, and 27 have been amended, no claims have been cancelled, and no new claims have been added. Claims 1-32 are still pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Claim Objections
Claims 1-32 are objected to because of the following informalities:  
The interchangeable recitations of “the first hollow cannula and sensor assembly,” “the first hollow cannula and the sensor assembly,” and “the cannula and the sensor assembly” should be consistently recited as --the first hollow cannula and sensor assembly-- so as to avoid any confusion of antecedent basis with the different recitations. 

Claims 1 and 7: the recitations of “the inlet or outlet” on line 2 of claim 1 and line 3 of claim 7 should be recited as --an inlet or an outlet-- since these are the first recitations of these structure in the respective claims.
Claim 1: the recitations of “its natural state” on line 27 and “its compressed state and expands toward its natural state” on line 31 are suggested to be recited as --a natural state of the second spring-- and --a compressed state and expands toward the natural state--, respectively, so as to avoid any confusion with the recitation of the pronoun since the claim requires two springs. 
Claim 6: “the at least one pivotal arm, needle and the second spring when” is suggested to be recited as --the at least one pivotal arm, the moveable needles, and the second spring when--. 
Claims 2-32 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one moveable locking member supported on the moveable carriage for motion relative to the base [structure], between at least one first position and at least one second position” of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the at least one moveable locking member as at least one pivotal arm; the first and second bias members as springs, and the connection structure as a fluid passage.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7, and 18, the amendment requiring “a moveable carriage directly attached to a first hollow cannula and sensor assembly and a second assembly defining a plurality of grooves” appears to be new matter because the instant disclosure does not provide 
Claims 2-6, 8-17, and 19-32 are rejected for incorporating the above issue of new matter through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following recitations are confusing:
“for movement together” on line 6 is confusing because it is unclear if the recitation is requiring that the plurality of grooves being moved together or the moveable carriage and the first hollow cannula and sensor assembly and the second 
“the base” on line 10 lack antecedent basis because this is the first recitation of this limitation. However, as best understood, the recitation is interpreted as referring to the base structure of line 4 and is thus, suggested to be recited as --the base structure--.
“the needle shaft” on line 13 is confusing since the claim requires multiple moveable needles and each of these having a shaft, it is unclear which needle shaft the recitation is referring to. However, as best understood, the recitation is interpreted as referring to and are suggested to be recited as --each of the needle shaft--.
“the piercing end of the needles” on line 17 is also confusing because of the confusion in line 13 (see above). However, as best understood, the recitation is interpreted as referring to and are suggested to be recited as --the piercing ends of the moveable needles--.
“the needles” in the limitation of lines 21-22 is confusing because lines 11-12 requires that the first moveable needle and the second moveable needle are for the second assembly and not for the cannula and sensor assembly as lines 21-22 requires. Therefore, it is unclear whether the recitation of “the needles” is referring the first moveable needle and the second moveable needle of lines 11-12 or another different needles. Appropriate clarification is required.
Regarding claims 7 and 18, similar recitations to ones noted above for claim 1 are also confusing for the same reason as explained for claim 1 above.
claims 8 and 19, the recitations of “the needle shafts for the cannula and sensor assembly have a sufficient length and width” is confusing because it is unclear whether these are the referring to the needle shafts of the first and second moveable needles since the first and second moveable needles are required for the second assembly in respective claims 1 and 18. However, as best understood, the recitation is interpreted as referring to and are suggested to be recited as --each of the needle shafts of the first and second moveable needles have a sufficient length and width--.
Claims 2-6, 8-17, and 19-32 are rejected for incorporating the above confusion through their respective claim dependencies. 

Response to Arguments
With respect to the previous 35 U.S.C. 112(a) rejection, the amendments to the claims are still not sufficient to overcoming the issue of new matter in the claims. It is noted that applicant's remarks on pgs. 10-11 filed on May 10, 2021 have been fully considered and are not persuasive since no specific citation of the instant disclosure are provided as support for the amendments to claims 1, 7, and 18.

Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783